Citation Nr: 0405446	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  02-20 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $39,188.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from February 1945 to 
August 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 decision by the 
Committee on Waivers and Compromises (Committee) of the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the veteran's request 
for waiver of recovery of an overpayment of pension benefits 
in the amount of $39,188.00.


FINDINGS OF FACT

1.  The veteran was overpaid a total of $39,188.00 of aid and 
attendance pension benefits beginning on August 1, 1996.

2.  VA bears minimal fault with creation of the overpayment 
as it based the veteran's monthly award on his certified 
report of income which was later discovered to be in error.

3.  There is insufficient evidence of record to support a 
finding of fraud, misrepresentation, or bad faith by the 
veteran.

4.  The veteran bears substantial fault for the creation of 
the overpayment by failing to report income and accepting a 
$500 per month increase in pension benefits which he knew, or 
should have known, was based upon his underreporting of 
household income.

5.  VA's recovery of overpaid improved pension benefits in 
the amount of $39,188 would not result in the veteran being 
unable to provide for his family's basic necessities as he 
currently has a net monthly income with $103,404 in assets.

6.  Recovery of the overpayment would tend to nullify the 
objective for which the pension program was intended as the 
veteran already met the income level meant for providing a 
minimal standard of living.  

7.  The veteran did not relinquish a valuable right or incur 
a legal obligation in reliance on VA benefits.


CONCLUSIONS OF LAW

1.  The overpayment of pension benefits in the amount of 
$39,188 was not the result of sole VA error.  38 U.S.C.A. § 
5112(b)(10) (West 2002); 38 C.F.R. § 3.500(b)(2) (2003).

2.  Recovery of an overpayment of pension benefits in the 
amount of $39,188 would not be against equity and good 
conscience.  38 U.S.C.A. §§ 1503, 1521, 5107(b) 5302, (West 
2002); 38 C.F.R. §§ 1.962, 1.965, 3.105(h), (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The veteran contends that he is not responsible for an 
alleged $39,188.00 overpayment of pension benefits on the 
basis that it was invalidly created by the sole 
administrative error by VA.  In this respect, he asserts that 
the overpayment stems from the VA's failure to carry forward 
certain sources of income that he reported on his original 
Income and Net Worth statement submitted in July 1996.  
Alternatively, he argues that, even if the debt was validly 
created, he is entitled to waiver of recovery based upon 
principles of equity and good conscience.  

As preliminary matter, the Board notes that the notice and 
duty to assist requirements of the Veterans Claims Assistance 
Act of 2000 do not apply to a claim for waiver of recovery of 
overpayment.  Barger v. Principi, 16 Vet. App. 132 (2002) 
(holding VCAA inapplicable to claims regarding entitlement to 
waiver for recovery of overpayment because chapter 53 has its 
own notice provisions).  In this case, the RO provided the 
veteran a letter dated October 30, 2000 which detailed VA's 
determinations of monthly pension benefit payments, the 
sources of income and medical expenses reported by the 
veteran, and the calculations pertaining to his overpayment 
of benefits.  A May 16, 2001 RO letter requested additional 
information from the veteran to clarify his sources of income 
and medical expenses for the time period from July 1996 to 
January 2000.  This letter included a notice that his benefit 
payments were proposed to be discontinued, and that benefit 
adjustment would result in an overpayment of benefits.  Upon 
receipt of additional information from the veteran, the RO 
provided the veteran a letter dated August 24, 2001 which 
detailed its calculation of the veteran's overpayment of 
pension benefits.  In September 2001, the RO notified him of 
the overpayment of pension benefits in the amount of 
$39,188.00 and his right to appeal.  See 38 C.F.R. § 3.105(h) 
(2003).

In October 2001, the veteran filed a timely request for 
waiver of recovery of overpayment of pension benefits.  On 
October 16, 2001, the RO sent the veteran a letter requesting 
his completion of an enclosed Financial Status Report.  On 
November 7, 2001, the Committee reviewed and denied the 
veteran's request for waiver of recovery of overpayment of 
pension benefits in the amount of $39,188.00, and sent him a 
decision of the Reasons and Bases for that denial with notice 
of his appellate rights.  Upon receipt of a Notice of 
Disagreement (NOD), the veteran's waiver request was decided 
by an entirely new panel of Committee members.  See 38 C.F.R. 
§ 1.955(e)(3) (2003).  The June 2002 Supplemental Statement 
of the Case (SSOC) provided the veteran notice of the steps 
that he could take dispute findings of fact or law by the 
Committee.  In this case, the veteran has submitted Financial 
Status Reports (FSR's) as requested by the RO, and has 
submitted argument in support of his claim.  On the facts of 
this case, the Board finds that VA's duty to provide notice 
and assist the veteran have been satisfied.



II.  Factual summary

The veteran has been eligible to receive non-service 
connected pension benefits since 1977.  His initial 
application, received in May 1977, revealed a household 
income consisting of his benefit payments from the Social 
Security Administration (SSA), his spouse's wages from 
employment, and dividends and interest of approximately $20 
per year.  At that time, his only assets consisted of $6000 
of savings.  He was initially granted pension payments.  

Thereafter, the veteran's Statement of Income and Net Worth 
for the year 1978 did not reveal any additional source of 
income or assets.  For the year 1985, he reported for the 
first time that his spouse was in receipt of benefit payments 
from SSA.  In 1986, he reported that his wife was in receipt 
of "OTHER RETIREMENT" benefits in the amount of $43.13 per 
month.  He also reported assets consisting of $1000 in bank 
accounts, $2000 in real property, and $15,000 in "ALL 
OTHERS" with interest of $836 per year.  He denied annual 
interest and dividend payments, but listed "OTHER ANNUAL 
INCOME" of $733.01.  For the next year, he again reported 
his spouse's receipt of SSA payments, $43.13 in other 
retirement benefits, $372.89 in ANNUAL INTEREST AND 
DIVIDENDS," and $6,377.28 in "ALL OTHER ANNUAL INCOME."  
Her assets included $14,888 in bank accounts, and $2000 in 
real property.  Based upon this report, the veteran's pension 
benefits were discontinued on the basis that his annual 
family income exceeded the amount allowable by law.  

In July 1996, the veteran filed a claim for special monthly 
pension by reason of being in need of regular aid and 
attendance of another person.  An Income-Net Worth statement 
(VA Form 21-5127) accompanying his application reported his 
source of monthly income as $384.50 in SSA payments.  He and 
his spouse had $1252.96 in bank deposits with $32.26 "TOTAL 
INTEREST AND DIVIDENDS" each.  His spouse received monthly 
income of $359.50 in SSA payments, $43.13 in 
annuity/retirement, and "$122 week X 4 = $444:00" in worker 
compensation benefits.  He denied assets consisting of real 
property or "OTHER PROPERTY."

By rating decision dated August 1996, the RO determined that 
the veteran's physical disabilities were of insufficient 
severity to warrant him being in need of regular aid and 
attendance of another person or housebound.  His claim for 
pension benefits was also denied.  An August 23, 1996 RO 
letter informed the veteran of the decision as follows:

A decision has been made on your claim for 
special monthly pension benefits.

Based on VA Form 21-5127 dated 07-23-96, your 
family income of $14,320.00 exceeds the income 
limitation for disability pension.  In 
computing your family income, we considered 
your monthly social security of $384.50; your 
wife's social security as $359.50; your wife's 
Workman's Compensation as $444.00 monthly; 
interest income of $32.00 for each.  Even 
after considering the medical expenses of 
$3,481.00 (less five percent of maximum annual 
pension rate -$540.00) your income remains 
over the income limitation of $10,801 for a 
veteran with one dependent.

The veteran appealed the RO's determination by arguing that 
he met the criteria for aid and attendance benefits.  An 
accompanying statement from his daughter indicated that she 
was assisting him with his application due to his legal 
blindness.  In October 1996, a VA examiner provided opinion 
that the veteran was in need of long term care without which 
he would be hospitalized.  His diagnoses included macular 
degeneration, chronic obstructive pulmonary disease (COPD) 
with emphysema and chronic bronchitis, arteriosclerotic heart 
disease (status post coronary artery bypass grafting (CABG) 
with chronic congestive heart failure), chronic 
anxiety/depression reaction, hearing impairment (status post 
excision of left acoustic neuroma), chronic Parkinson's 
disease, degenerative joint disease of the knee (status post 
left total knee replacement), benign prostatic hypertrophy 
(status post transurethral resection of prostate (TURP)), 
diverticular disease (status post colon resection), hiatus 
hernia, and Schatzki ring of esophagus (status post 
dilatation).

By decision dated November 1996, the RO granted the veteran's 
claim of entitlement to aid and attendance benefits.  The 
Compensation and Pension Award (VA Form 21-8947) provided for 
a net monthly pension rate of $351.00 based upon a total 
family income of $11,531.00.  In this determination, the RO 
considered the veteran's monthly SSA benefit of $384.50 with 
other annual income of $32.  His spouse's income consisted of 
a monthly SSA benefit of $359.50, other monthly retirement 
benefits of $487.13 (annotated as "444 and 43.13"), and 
other annual income of $32.  The deductible medical expenses 
were $3846.

By letter dated November 12, 1996, the RO advised the veteran 
of its determination as follows:

We approved an award for Disability Pension as 
follows:

EFFECTIVE DATE: 8-01-96
MONTHLY RATE: $351.00
COUNTABLE ANNUAL INCOME: 11531
MAXIMUM ANNUAL RATE: 15744

VA pays a pension which is the difference 
between countable annual income and a maximum 
annual rate.  You can determine the monthly 
payment rate as follows:

(1)   subtract countable income from the 
maximum annual rate;
(2)   divide that answer by 12;
(3)   round this answer down to the nearest 
whole dollar.

We based this award on countable annual income 
of $11531 from August 1, 1996.  To determine 
the countable income, we included the 
following sources of income you reported:

VETERAN: 	EARNED $00000; SOCIAL SECURITY 
$04614; RETIREMENT $00000; INTEREST 
$00032; INSURANCE $00000; AND OTHER 
INCOME $00000.

SPOUSE: 	EARNED $00000; SOCIAL SECURITY 
$04314; OTHER RETIREMENT $05845; 
INTEREST $00032; INSURANCE $00000; 
AND OTHER INCOME $00000.

In computing the VETERAN'S countable income, 
we considered your report of expenses as 
follows:

VETERAN: 	MEDICAL $3846; LAST ILLNESS AND 
BURIAL $0000; DISABILITY SOCIAL 
SECURITY $0000; AND DISABILITY 
RETIREMENT $0000.

We use reported medical expenses to reduce 
countable annual income.  You can determine 
the amount of expenses to be deducted from the 
payee's countable income as follows:

(1)   multiply the basis maximum annual rate 
by .05;
(2)   round this answer down to the nearest 
whole dollar amount;
(3)   subtract that answer from the total 
amount of reported expenses.

That final answer is the amount of expenses we 
deduct.  (If there is entitlement to a higher 
rate of pension because the payee is 
Housebound or in need of Aid and Attendance, 
the basic annual rate is less than the amount 
shown above.  You can get the basic rate from 
VA.

We consider a decrease or ending of recurring 
medical expenses a change in income.  You must 
report to VA immediately any change in those 
expected recurring expenses.  Your failure to 
promptly notify us can result in overpayment 
which you may have to repay.

This award includes an additional monthly 
amount based on need for Aid and Attendance.

We included benefits for the veteran's spouse.  
You must notify us immediately if there is any 
change in the number or status of dependents.  
Your failure to quickly tell VA of a 
dependency change will result in an 
overpayment in the veteran's account which 
must be repaid.

The rate of VA pension depends on total 
"family" income which includes the payee's 
income and that of any dependents.  We must 
adjust the payments whenever this income 
changes.  You must notify us immediately if 
income is received from any source other than 
above.  You must report any changes in the 
income shown above.  Your failure to promptly 
tell VA about income changes may create an 
overpayment which will have to be repaid.

By letter dated October 1997, the RO notified the veteran of 
adjustments to his pension award based upon his legislative 
cost-of-living increases and his medical expense report.  At 
that time, the RO accepted his reported medical expenses of 
$4188.  This letter again advised the veteran that VA was 
considering the following sources of reported income:

VETERAN: 	EARNED $00000; SOCIAL SECURITY 
$04614; RETIREMENT $00000; INTEREST 
$00032; INSURANCE $00000; AND OTHER 
INCOME $00000.

SPOUSE: 	EARNED $00000; SOCIAL SECURITY $04314; 
OTHER RETIREMENT $05845; INTEREST $00032; 
INSURANCE $00000; AND OTHER INCOME 
$00000.

Based on this information, the veteran was awarded a monthly 
rate of $379 effective August 1, 1996, a monthly rate of $393 
effective December 1, 1996, and $368 effective January 1, 
1997.  This letter contained the following advisement to the 
veteran:

The rate of VA pension depends on total 
"family" income which includes the payee's 
income and that of any dependents.  We must 
adjust the payments whenever this income 
changes.  You must notify us immediately if 
income is received from any source other than 
above.  You must report any changes in the 
income shown above.  Your failure to promptly 
tell VA about income changes may create an 
overpayment which will have to be repaid.

In February 1998, the RO received from the veteran an 
Improved Pension Eligibility Verification Report (VA Form 21-
0516) wherein he reported monthly SSA payments of $404 
without any other sources of income or assets.  He reported 
his spouse as receiving $378.00 in SSA payments with 
$7,463.05 in non-interest bearing accounts, $199.34 in 
interest bearing accounts and real property of "1 lot."  
All other sources of income for himself and his spouse were 
marked with an "x."  This document contained the veteran's 
signature certifying truthfulness under the penalties for 
false statements and willful submission of material fact, but 
it was noted the document was prepared by his wife.

By letter dated February 1998, the RO notified the veteran of 
adjustments to his pension award based upon his report of 
income.  The RO accepted his reported medical expenses of 
$3877.  This letter advised the veteran that VA was 
considering the following sources of reported income:

VETERAN: 	EARNED $00000; SOCIAL SECURITY 
$04749; RETIREMENT $00000; INTEREST 
$00032; INSURANCE $00000; AND OTHER 
INCOME $00000.
SPOUSE: 	EARNED $00000; SOCIAL SECURITY $04449; 
OTHER RETIREMENT $00000; INTEREST $00000; 
INSURANCE $00000; AND OTHER INCOME 
$00000.

(emphasis added).

Based on this information, the veteran was awarded $860 per 
month effective January 1, 1997, and $870 per month effective 
December 1, 1997.  Again, this letter contained the following 
advisement to the veteran:

The rate of VA pension depends on total 
"family" income which includes the payee's 
income and that of any dependents.  We must 
adjust the payments whenever this income 
changes.  You must notify us immediately if 
income is received from any source other than 
above.  You must report any changes in the 
income shown above.  Your failure to promptly 
tell VA about income changes may create an 
overpayment which will have to be repaid.

Thereafter, the RO wrote to the veteran to clarify his 
medical expenses for the period August 1, 1996 to July 31, 
1997.  RO reports of contact dated September and October 1998 
indicate that the veteran's daughter provided the requested 
information.

In December 1998, the veteran received a letter from the RO 
which included the following language:

ELIGIBILITY VERIFICATION REPORT (EVR)

You will not receive an EVR form this year.  
Individuals or families who only have Social 
Security income do not have to complete an 
EVR.  You won't have to fill out the form 
unless your situation changes.

Your Responsibility

You must tell VA if a family member (a spouse 
or child) begins receiving Social Security 
payments or starts getting other income, such 
as:

?	earnings
?	interest from bonds or savings
?	pension or other payments from anyone
?	money or property you inherit

(emphasis original).

Thereafter, RO communications with the veteran's wife in 
October 2000 regarding information on his medical expense 
report included an inquiry that the veteran had concerning 
miscalculating his Medicare deduction and, on October 17, 
2000, the veteran's spouse confirmed that she had been in 
receipt of $122 per week of Worker's Compensation benefits, 
and $43.13 per month of retirement benefits, since the 
veteran's date of original application.  Information 
subsequently obtained from SSA revealed that the veteran and 
his spouse received the following SSA benefit payments:


Veteran
Spouse
12/95
384.50
375.50
12/96
395.80
386.80
12/97
403.80
394.80
12/98
409.50
399.50
12/99
419.50
409.50

By letter dated October 30, 2000, the RO notified the veteran 
of the discrepancy of reported income since 1996, and 
provided him an accounting of the information in their 
possession.  At that time, he was notified that there was an 
underreporting of SSA payments for his spouse of $16 per 
month from August 1, 1996 to December 1, 1998, and that her 
income from worker's compensation had been underreported by 
$44 per month prior to January 1, 1997, and $444 per month 
thereafter.  Based upon these figures and the previously 
accepted medical expenses, the RO proposed the following 
reduction of benefits as follows:

Starting August 1, 1996, from $379.00 per 
month to $280.00 per month.
Effective December 1, 1996, from $393.00 per 
month to $298.00 per month.
Effective August 1, 1997, $860.00 per month to 
$239.00 per month.
Effective December 1, 1997, from $870.00 per 
month to $256.00 per month.
Effective October 1, 1998, from $922.00 per 
month to $306.00 per month.
Effective December 1, 1998, from $930.00 per 
month to $313.00 per month.
Effective January 1, 1999, from $930.00 per 
month to $325.00 per month.
Effective December 1, 1999, from $945.00 per 
month to $339.00 per month.
Effective January 1, 2000, from $945.00 per 
month to $121.00 per month.

Nonetheless, a November 2000 RO letter advised the veteran of 
a monthly award of $968.00, effective December 1, 2000, based 
upon an assessment which failed to consider the spouse's 
sources of income from worker's compensation and retirement 
benefits.  The veteran timely returned this letter to the RO 
with corrections that the spouse was receiving $245.30 month 
in worker's compensation, and $43.13 from a Cargil Pension.

Pursuant to a May 2001 RO request for further financial 
information from 1996 to 2000, the veteran submitted updated 
Improved Pension Eligibility Verification reports.  For the 
first time, he reported holding $10,614.46 in stocks, bonds, 
etc. with yearly income of $219.77 from A.G. Edwards and 
$212.06 from Boatmans/Nations from July 1996 to July 1997.  
For the year 1997, he reported holding $15,004.25 in stocks, 
bonds, etc. with yearly income of $99.55 from A.G. Edwards 
and $82.98 from Boatmans/Nations.  For 1998, he reported 
holding $26,226.70 in stocks, bonds, etc. with yearly income 
of $242.83 from A.G. Edwards and $231.46 from 
Boatmans/Nations.  In 1999, he reported holding $40,894.00 in 
stocks, bonds, etc. with yearly income of $314.08 from A.G. 
Edwards and $667.69 from Boatmans/Nations.  For the year 
2000, he reported holding $32,670.85 in stocks, bonds, etc. 
with yearly income of $384.00 from A.G. Edwards and $719.00 
from Boatmans/Nations.

In a report of contact dated August 2001, the veteran's 
spouse also reported receiving a dividend of approximately 
$17 per year from Walmart.  At this time, his spouse reported 
him to be almost blind with hearing difficulties and 
nervousness.  She further noted that his daughter was helping 
with the preparation of the financial forms.

By letter dated August 24, 2001, the RO provided the veteran 
a detailed audit of his pension account beginning on August 
1, 1996.  The Board summarizes this information in the 
following table as follows:

Effect
ive 
date
Veteran 
Income
Spouse 
Income
Deductions
Monthly 
Entitleme
nt Amount
Aug. 
1, 
1996
$4614 SSA; 
$431 
Interest 
(INT)
$6377 Worker 
compensation 
(WC); $4494 
SSA; $517 
Retirement 
(RET)
$4664
$286
Dec. 
1, 
1996
$4749 SSA; 
$431 INT
$6377 WC; 
$4641 SSA; 
$517 RET
$4644
$299
Aug. 
1, 
1997
$4749 SSA; 
$431 INT
$6377 WC; 
$4641 SSA; 
$517 RET
$3900
$235
Dec. 
1, 
1997
$4845 SSA; 
$431 INT
$6377 WC; 
$4725 SSA; 
$517 RET
$3,900
$248
Feb. 
1, 
1998
$4845 SSA; 
$493 INT
$6377 WC; 
$4725 SSA; 
$517 RET
$2,706
$143
Oct. 
1, 
1998
$4845 SSA; 
$493 INT
$6377 WC; 
$4725 SSA; 
$517 RET
$2,706
193
Dec. 
1, 
1998
$4914 SSA; 
$493 INT
$6377 WC; 
$4794 SSA; 
$517 RET
$2,706
$200
Jan. 
1, 
1999
$4914 SSA; 
$998 INT
$6377 WC; 
$4794 SSA; 
$517 RET
$2,762
$162
Dec. 
1, 
1999
$5034SSA; 
$998 INT
$6377 WC; 
$4794 SSA; 
$517 RET
$2,706
$176
Feb. 
1, 
2000
$5034 SSA; 
$1,120 INT
$6377 WC; 
$4794 SSA; 
$517 RET
$4,581 
$317
Dec. 
1, 
2000
$5208 SSA; 
$1,120 INT
$6377 WC; 
$5076 SSA; 
$517 RET
$4,664 
$339
Jan. 
1, 
2001
$5208 SSA; 
$1,120 INT
$6377 WC; 
$5076 SSA; 
$517 RET
$2,901
$199

In February 2002, the veteran submitted a Financial Status 
Report wherein he reported monthly income consisting solely 
of $414 in SSA benefits.  His spouse received $424 per month 
in SSA benefits, $531 per month in worker compensation, 
$43.13 in retirement benefits, and $22 per month in stocks.  
He claimed a total monthly income of $1434.61.  His average 
monthly expenses included $500 for food, $210 for utilities 
and heat, $91 in Medicare, $153.16 in BlueCross, $51.16 in 
home insurance, $47.96 in automobile insurance, $65.12 in 
property tax, $97 in medicine, $10.76 in life insurance, $240 
in automobile expenses, and $40 for cleaning.  This resulted 
in a claimed $1656.16 in total monthly expenses for a net 
deficit of $222.03.  The veteran also reported $15,158.32 
cash in bank, $75 cash on hand, owning a 1987 Pontiac 
Bonneville worth $200, $31,471.37 in stocks and bonds, 
$55,000 in real estate owned, and $1500 in other household 
assets for a net worth of $103,404.69.  An accompanying 
medical statement opined that the veteran was deemed 
incapable of handling his financial affairs due to his legal 
blindness, hearing impairment, and difficulty with 
ambulating.  Another medical statement indicated that his 
spouse was incapable of performing activities such as 
housework and prolonged walking due to physical disability.

III.  Validity of the debt

As a threshold matter, the Board must determine the 
lawfulness of the debt asserted.  See Schaper v. Derwinski, 1 
Vet. App. 430 (1991); VAOPGCPREC 6-98 (Apr. 24, 1998).  The 
veteran has raised arguments which the Board construes as an 
allegation that the creation of the debt at issue, or at 
least portions thereof, was the sole result of VA 
administrative error.  See 38 U.S.C.A. § 5112(b)(10) (West 
2002); 38 C.F.R. § 3.500(b)(2) (2003) (the effective date of 
reduction or discontinuance of pension by reason of an 
erroneous award based solely on administrative error shall be 
the date of last payment).  The veteran takes issue with the 
calculation of his overpayment of benefits as it pertains to 
the RO's calculations involving SSA benefit payments for 
himself and his spouse, and worker compensation benefits for 
his spouse.  In a letter received in December 2000, he raised 
the following objections:

"According to your letter to me, Ref. # 
350/211C, [redacted] you determined I did 
not report all of the earnings for my wife - 
(her workers comp.).

According to the letter I received from you 
when I first qualified for benefits and the 
copy of my original request, you was notified 
of all of our income including her workers 
comp.

The only error I can find is in the S.S. 
income we first reported.  We reported the 
exact amount of deposit from S.S. 
Administration which was after they withheld 
for medicare.  Then I did not count the 
medicare as an expense either so one washed 
out the other.  Bottom line would be reported 
correct.

I feel we advised V.A. of the workers comp. 
and therefore ask for a review and audit of 
the account."

(emphasis original).

The veteran does not dispute that the SSA benefits for 
himself and his spouse have been underreported by a small 
amount during the time period in question.  This 
underreporting of income constitutes a very small portion of 
the overpayment in question, and is due to the sole error of 
the veteran.  The VA Form 21-527 submitted by the veteran in 
July 1996 clearly advised the veteran the gross monthly 
amount of SSA income was to " (Include Medicare 
Deduction)."  See VA Form 21-527 Box 20B.  The Board, 
therefore, finds no basis that this portion of the 
overpayment was invalidly created.

The larger issue in this case involves the calculations of 
the veteran's household income as it pertains to the receipt 
of worker compensation benefits from his spouse.  Clearly, 
the veteran reported in full this source of income on his 
July 1996 VA Form 21-527.  The RO included this amount in 
determining his countable annual income at that time.  
However, the veteran's February 1998 VA Form 21-0516 only 
noted SSA benefits for his spouse and contained an 
affirmative denials, marked by "x", of any form of income 
for his spouse.  The large portion of the overpayment of 
benefits in this case involves this underreport of income.

The veteran asserts that VA's failure to carry forward the 
worker compensation benefits in calculations subsequent to 
the July 1996 Income and Net Worth statement submitted was an 
error which absolves him of any responsibility for 
overpayment of benefits.  The Board disagrees.  The evidence 
shows that, based upon the veteran's certification of income 
received in February 1998, the RO substantially increased the 
veteran's benefit payments, from $368 per month to $860 per 
month, and provided him a February 26, 1998 letter which 
clearly delineated for the veteran the sources of income 
being considered by VA in computing his monthly income.  This 
letter included a notice that he held the burden to properly 
report income sources, to include that of his spouse, and 
that any improper report of income could result in any 
overpayment of benefits.  A December 1998 RO letter 
reinforced this point by indicating that he was not receiving 
an EVR as his family only had SSA income, and that he held 
the responsibility to report income changes from a family 
member such as "interest from bonds or savings" and 
"pension or other payments from anyone."

On this evidence, the Board finds that the creation of debt 
related to the spouse's worker compensation benefits is not 
the product of sole error by VA.  On his February 1998, the 
veteran affirmatively denied income other than SSA benefits 
for his spouse, and certified this information as true.  The 
fact that his wife prepared this document does not absolve 
him for any inaccuracies contained therein.  The RO was 
justified in relying on the veteran's report of income, and 
given that worker compensation benefits do not generally 
result in lifetime benefits, the RO had no basis to assume 
that the worker compensation benefits continued.  On this 
report of income, the veteran received an additional $500 per 
month of VA pension benefits which, in and of itself, should 
have placed him on notice that he was receiving an erroneous 
award of benefits.  The veteran failed in his burden to read 
the RO's February 26, 1998 award letter, as well as the 
December 1998 letter, and to promptly revise his 
underreporting of income to VA.  On the facts of this case, 
the veteran had substantial responsibility for creating the 
debt to VA by failing to return his pension checks which he 
knew, or should have known, was based on an underreporting of 
income.  See Jordan v. Brown, 10 Vet. App. 171, 174 (1997) 
(erroneous VA payment not the product of sole administrative 
error where claimant abdicated responsibility of reading the 
benefit criteria provided by VA and cashing checks that 
claimant should have known were sent in error). 

The Board does find some merit with respect to the RO's 
failure to carry forward the spouse's $43.13 in retirement 
benefits as the nature of the benefit would reasonably raise 
the prospect of a continuing lifetime payment.  The Board 
also notes that the RO is at some fault in calculating the 
worker compensation benefits with respect to the monthly 
amount to be assessed.  On the July 1996 VA Form 21-527, the 
veteran clearly reported this benefit as $122 per week, but 
inadvertently reported this amount as $444.00 per month.  The 
proper calculation, as later revised by the RO, would be 
$528.66 per month ($122 x 52 weeks divided by 12 months).  
However, the veteran bears some fault on these matters by 
affirmatively denying the retirement benefits on his 
subsequent financial affidavits.  He also could have 
reasonably compared the RO's yearly estimate to the actual 
yearly worker compensation benefits received and reported the 
error to the RO.  Thus, the Board finds that VA was not at 
sole fault for this portion of the overpayment of benefits.

Finally, the Board notes that the overpayment of pension 
benefits also stem from unreported interest income.  The 
veteran has now verified these sources of income, and 
provides no argument or explanation as to why this income was 
not reported.

Based upon the above, the Board finds that the veteran was 
overpaid a total of $39,188.00 of aid and attendance pension 
benefits beginning on August 1, 1996, and that the creation 
of this debt was not the sole result of VA administrative 
error.

IV.  Equity and good conscience

The Committee has determined that waiver of recovery is not 
prohibited in this case as the overpayment in pension 
benefits to the veteran was not the result of conduct on his 
part which amounted to "fraud," "misrepresentation of a 
material fact," or "bad faith".  38 U.S.C.A. § 5302(c) 
(West 2002).  The Board finds that there is insufficient 
evidence of record to support a finding of fraud, 
misrepresentation, or bad faith by the veteran, and accepts 
the Committee's determination on this issue.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).

Accordingly, the veteran's request for waiver will be 
evaluated in light of the principles of "equity and good 
conscience" which are set forth at 38 C.F.R. § 1.965(a).  
See 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963 (2003).  
In applying the "equity and good conscience" standard to an 
individual case, several factors are to be considered by the 
decision-maker.  Among these are (1) whether actions of the 
debtor contributed to the creation of the debt, (2) whether 
collection would deprive the debtor or the debtor's family of 
basic necessities, (3) whether recovery of the debt would 
nullify the objective for which benefits were intended, (4) 
whether failure to make restitution would result in unfair 
gain to the debtor, and (5) whether the debtor has changed 
position to his/her detriment due to her reliance upon the 
receipt of VA benefits.  Additionally, the decision- maker 
must conduct a "balancing of the faults," weighing the 
fault of the debtor against any fault attributable to VA.

In this case, the Board finds that the actions and inactions 
by the veteran substantially contributed to the creation of 
his debt.  It is clear from the record that the veteran 
failed to report interest income ranging from $431 in 1996 to 
$1,120 in 2001.  The veteran has provided no explanation for 
this underreporting of income.  As indicated above, the 
veteran also affirmatively denied his spouse's receipt of any 
other income other than SSA benefits in his February 1998 VA 
Form 21-0516 which resulted in an underreporting of greater 
than $5000 of yearly income from worker compensation and 
retirement benefits.  The Board is unconvinced from the 
evidence that, upon receipt of a $500 per month increase in 
monthly pension benefits, the veteran was unaware that he was 
ineligible for such benefits.  He created the debt to VA by 
cashing his pension checks which he knew, or should have 
know, was in error.  See Jordan, 10 Vet. App. at 174.  Thus, 
the veteran bears substantial fault for the creation of the 
overpayment by failing to report income and accepting a $500 
per month increase in pension benefits which he knew, or 
should have known, was based upon his underreporting of 
household income

The veteran's failure to return these overpaid benefits, for 
which he is not entitled, would constitute an unfair gain to 
him to the detriment of the government.  Aid and attendance 
pension benefits are intended to provide a minimal level of 
subsistence and financial assistance to wartime veterans.  
Also, as the veteran should have understood that he was being 
overpaid pension benefits, the Board fails to find how the 
veteran suffered any detrimental reliance.  The most recent 
Financial Status Report shows no current installment 
contracts or other debt, and there is no information of 
record which suggests that the veteran assumed a financial 
obligation based upon expectation of his pension benefits.

The Board next addresses the question of whether the 
collection of the $39,188 in overpaid pension benefits would 
deprive the veteran and his family of basic necessities.  
According to his financial statement in 2001, he has total 
month income of $1434 and monthly expenses of $1656 for a 
monthly deficit of $222.  However, as noted by the Committee, 
the veteran fails to take into account his monthly VA pension 
benefit of $230 which would give him a net positive income of 
$8 per month.  The veteran also reports a net worth of 
$103,405 with stocks totaling $31,471.  Furthermore, the 
report of a $500 monthly food expense for two individuals, 
and $200 per month of automobile expenses for a vehicle worth 
$200 appears excessive.  As noted above, the veteran denies 
any current installment contracts or other debt.  The Board 
finds, therefore, that the preponderance of the evidence 
demonstrates that payment of the indebtedness would not 
result in the veteran being unable to provide for life's 
basic necessities; accordingly, economic hardship is not a 
factor in favor of the veteran's claim for waiver.  

Finally, consideration must be given to the question of 
whether recovery of the overpayment would nullify the 
objective for which benefits were intended.  As the veteran 
continues to be entitled to payment of pension, recovery of 
the overpayment would, at least facially, tend to nullify the 
purpose of the intended benefit.  However, the impact of this 
factor on the overall picture is lessened dramatically by the 
fact that the veteran does have substantial assets to repay 
the amount in question without having any adverse effect on 
his pension award.  

The Board must still weigh the fault of the debtor against 
any fault attributable to VA in arriving at its ultimate 
decision.  As indicated above, the RO holds some de minimis 
fault for not questioning the faulty monthly calculation of 
retirement benefits in 1996, and possibly for not questioning 
whether the $43.13 retirement benefit was a continuing 
benefit.  Given the veteran's overall malfeasance in the 
case, and the fact that his current financial picture raises 
questions as to whether the veteran has to this date properly 
all sources of income and assets since 1996, the Board finds 
that any potential fault on VA has had no prejudicial effect 
to the veteran.  As such, the Board finds that the relative 
fault for the creation of the overpayment of improved pension 
benefits strongly militates against waiver of recovery of 
overpayment.

This being the case, the Board finds VA's recovery of 
overpaid improved pension benefits in the amount of $39,188 
would not constitute a hardship to the veteran nor otherwise 
be against principles of good faith and equity.  There is no 
doubt of material fact to be resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Waiver of recovery of an overpayment of pension benefits in 
the amount of $39,188.00 is denied



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



